UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JASON BRISMAN,

                                             Plaintiff,                           9:15-CV-00712 (BKS/DEP)

v.

AARON McCABE and ANTHONY VOLPE,

                                             Defendants.


Appearances:

For Plaintiff:
Abby R. Perer
Syracuse University
Office of General Counsel
900 S. Crouse Avenue
Crouse-Hinds Hall, Suite 513
Syracuse, NY 13244

For Defendants:
Letitia James
Attorney General of the State of New York
Denise P. Buckley
Assistant Attorney General
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                             MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         In this action, Plaintiff Jason Brisman asserted a First Amendment retaliation claim under

42 U.S.C. § 1983 against Defendants Aaron McCabe and Anthony Volpe. (Dkt. No. 1).1 After a



1
  Plaintiff’s original complaint asserted various claims against forty-five employees of the Department of Corrections
and Community Supervision. (Dkt. No. 1; Dkt. No. 5, at 4). All but one of Plaintiff’s claims was dismissed prior to
trial. (Dkt. Nos. 45, 63). One of Plaintiff’s excessive force claims was dismissed based on a failure to exhaust
two-day trial in February 2019, the jury returned a verdict finding that Plaintiff failed to prove

his claim by a preponderance of the evidence. (Dkt. No. 101). On March 26, 2019, Defendants

filed a motion for a bill of costs in the amount of $1,474.24 under Rule 54(d) of the Federal

Rules of Civil Procedure. (Dkt. No. 106). Plaintiff opposes the motion. (Dkt. No. 107). For the

following reasons, Defendants’ motion is granted.

II.     DISCUSSION

        Rule 54(d)(1) of the Federal Rules of Civil Procedure states in relevant part that,

“[u]nless a federal statute, these rules, or a court order provides otherwise, costs . . . should be

allowed to the prevailing party.” “[T]he losing party has the burden to show that costs should not

be imposed.” Whitfield v. Scully, 241 F.3d 264, 270 (2d Cir. 2001). It is undisputed that

Defendants were the prevailing party in this case. Plaintiff has not disputed the propriety of the

Defendants’ request for costs totaling $1,474.24 for witness fees, copies, and the transcript of the

Plaintiff’s deposition. See 28 U.S.C. § 1920. Plaintiff asks this Court to exercise discretion not to

impose costs because Plaintiff brought a non-frivolous “meritorious claim” and is indigent and

proceeding in forma pauperis. (Dkt. No. 107). Plaintiff also opposes an award of costs because

the judgment does not direct an award of costs.

        A.      Indigency

        “As a general matter a district court may deny costs on account of a losing party’s

indigency, but indigency per se does not automatically preclude an award of costs.” Whitfield,

241 F.3d at 270. Further, as a matter of discretion, a court may order the payment of costs by a

party proceeding in forma pauperis. See Feliciano v. Selsky, 205 F.3d 568, 572 (2d Cir. 2000).

The decision is “informed by any factor the court deems relevant, including the purpose of the


administrative remedies after an evidentiary exhaustion hearing where Magistrate Judge David Peebles found
Plaintiff’s testimony not credible. (Dkt. No. 61, at 10-11).



                                                    2
forma pauperis statute, the history of the party as litigator, good faith and the actual dollars

involved.” Id. (internal quotation marks omitted). Plaintiff has not submitted any evidence

showing that he would lack the financial resources to pay the modest bill of costs at the rate

specified by DOCCS Directive No. 2788. Contra Williams v. Arctic Cat, Inc., No. 11-cv-445,

2014 WL 4105286, at *2, 2014 U.S. Dist. LEXIS 115502, at *7 (N.D.N.Y. Aug. 20, 2014)

(granting reduction of costs where plaintiffs submitted proofs that they lacked financial resources

to pay bill of costs).

         B.        PLRA

         Plaintiff also argues that the Court should deny Defendants’ motion because the judgment

includes no direction for payment of costs. (Dkt. No. 107, at 1–2). See Feliciano v. Selsky, 205

F.3d 568, 572 (2d Cir. 2000), and Dolberry v. Jakob, No. 11-cv-1018, 2019 WL 1396975, at *4,

2019 U.S. Dist. LEXIS 53182, at *11 (N.D.N.Y. Mar. 28, 2019). In Feliciano, the Second

Circuit granted an unsuccessful prisoner-appellant’s motion to disallow the costs of printing the

appellee’s brief because the Circuit’s summary order of affirmance did not order payment of

costs. 205 F.3d at 572. The Second Circuit recognized that courts have authority, under the

PLRA to assess costs against an indigent prisoner. Id. (citing 28 U.S.C. § 1915(f)(2)(A), (B)). It

found, however, in the context of Rule 39(a) of the Federal Rules of Appellate Procedure, that

the “portion of § 1915 that provides for the payment of full costs in the event that the judgment

requires it,” fell “within the ‘law provides otherwise’ language of Fed. R. App. P. 39(a), which

allows costs to be taxed against appellants when the judgment is affirmed ‘unless the law

provides or the court orders otherwise.’” Id. (citing 28 U.S.C. § 1915(f)(2)(A)) 2; cf. Whitfield,


2
  At least one other Circuit has declined to follow the Second Circuit’s analysis in Feliciano. In Skinner v. Govorchin,
the plaintiff brought a § 1983 complaint alleging that the defendants had wrongfully garnished funds from his prison
account in connection with the Sixth Circuit’s award of costs in a prior action. 463 F.3d 518, 520 (6th Cir. 2006). The
plaintiff, citing Feliciano, argued, inter alia, that the judgment in the prior case, which was “entered later in connection


                                                             3
241 F.3d at 268, 274 (noting that there is a “simply remedy” for appellate printing costs that had

been imposed by the Second Circuit, following its summary order of affirmance and mandate

“silent as to costs”: under Fed. R. App. 39(d)(3) the costs may be added to the mandate),

abrogated on other grounds by Bruce v. Samuels, 136 S. Ct. 627 (2016). In Feliciano, although

the Circuit denied costs, noting that “the judgment entered by the Clerk of this Court under the

provisions of Fed. R. App. P. 36 contains no provision for costs,” it observed that “[t]his in no

way detracts from the ability of a court to require, as a matter of discretion, that the indigent

prisoner pay the costs, or some part of them.” Id. The Circuit further indicated that: “Whether

assessed by a district court or by this court, the discretionary imposition of costs should be

informed by any factor the court deems relevant, including ‘the purpose of the forma pauperis

statute, the history of the party as litigator, good faith and the actual dollars involved.’” Id.

(quoting 16A C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure § 3985 at 710 n.8

(1999)).

         Although the Federal Appellate Rule cited in Feliciano for awarding costs to a successful

appellant (Fed. App. R. 39) is analogous to the rule providing for costs for a prevailing party in

the district court (Fed. R. Civ. P. 54), Dolberry is the only other case Plaintiff cited, or the Court

could find, where a trial court considered as a basis for denying costs, the fact that the judgment




with the issuance of the mandate” under Fed. R. App. P. 39, did not include an award of costs, and thus violated the
PLRA’s requirement that an award of costs be included in the judgment. Id. at 521. The Sixth Circuit, however, was
not “prepared to follow Skinner, accompanied by Feliciano, down this road.” Id. It explained that “while Rule 39(a)
acknowledges that another ‘law’ could ‘provide[ ] otherwise’ when it comes to the procedures for taxing costs
established by Rule 39(d), the PLRA does not seem to be such a law.” Id. at 521–22. It noted that the “operative
section of the PLRA,” § 1915(f)(1), “begins by saying, ‘Judgment may be rendered for costs at the conclusion of the
suit or action as in other proceedings,’” and found that the “‘as in other proceedings’ language suggests that the PLRA
does not mean to alter the traditional mechanics for awarding costs—set forth in Rule 39(d)—but to establish rules
unique to indigent prisoners for paying such costs.” Id. at 522 (quoting 28 U.S.C. § 1915(f)(1)) (emphasis in original).



                                                           4
did not direct the payment of costs.3 2019 WL 1396975, at *4, 2019 U.S. Dist. LEXIS 53182, at

*11. The Court notes that under 28 U.S.C. 1915(f)(1), “[j]udgment may be rendered for costs at

the conclusion of the suit or action as in other proceedings . . . .” As Defendants argue, here the

Court is considering whether to award costs as it does in other proceedings: in accord with

N.D.N.Y. Local Rule 54.1(a), costs are not taxed until after the entry of judgment, and after the

party entitled to recover costs files a verified bill of costs. A determination regarding costs is thus

not made absent a request for costs. The Court does not interpret Feliciano to preclude an award

of costs in accord with this district’s standard procedures.

III.     CONCLUSION

         The Court has reviewed the substantive and procedural history of this case, and carefully

considered the parties’ arguments. Considering all of the factors in this case, the Court finds the

imposition of costs warranted. For these reasons, it is hereby

         ORDERED that Defendants’ motion for a bill of costs in the amount of $1,474.24 (Dkt.

No. 106) is GRANTED.

         IT IS SO ORDERED.


Dated: October 4, 2019
       Syracuse, New York




3
  Defendants argue that Plaintiff is relying on dicta in Dolberry. (Dkt. No. 108, at 2). The Court disagrees. The district
court in Dolberry did appear to rely, as one of its reasons for denying costs, the fact that the “judgment did not direct
[the plaintiff] to provide for the payment of costs.” 2019 WL 1396975, at *4, 2019 U.S. Dist. LEXIS 53182, at *11.



                                                            5
